Citation Nr: 0904429	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 until 
September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board first considered this appeal in June 1999 and 
denied to reopen the claim for service connection for a back 
condition.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC) and in an 
Order dated in August 2000, CAVC granted a Joint Motion for 
Remand submitted by the parties in the case and vacated the 
Board's June 1999 decision.

The case was subsequently returned to the Board for review 
and in May 2001, the Board issued a decision which reopened 
the claim for service connection and remanded the reopened 
claim for additional development.  The RO/Appeals Management 
Center (AMC) completed all requested development, but 
continued the denial of benefits sought.  The veteran 
appealed the claim to the Board which requested a clarifying 
medical opinion from the Veterans Health Administration (VHA) 
in April 2004.  This opinion was obtained and the Board 
denied the claim for service connection for a back condition 
in May 2006.  The veteran appealed the Board's decision to 
the CAVC and in an Order dated in September 2007, CAVC 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's May 2006 decision denying 
service connection.  The terms of the Joint Motion for Remand 
were incorporated by the Court in its order, and are thus 
binding upon VA, including the Board. Stegall v. West, 11 
Vet. App. 268, 271 (1998).  After considering the Joint 
Motion, the Board in June 2008 remanded the claim for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.   The case is properly returned to 
the Board for appellate review.



FINDING OF FACT

The evidence demonstrates that the veteran's degenerative 
disc disease of the lumbar spine was incurred in or 
aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative disc disease of the lumbar spine have been 
approximated. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 1998, October 1999, 
August 2001, December 2001, July 2002, November 2005, 
February 2008, and July 2008 that fully addressed all notice 
elements.  The RO obtained the service treatment records, VA 
outpatient treatment records and private medical records and 
the veteran submitted private medical records and statements 
in support of his claim.  The Board has considered whether 
further development and notice under the Veterans Claims 
Assistance Act of 2000 or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks service 
connection for a back disability.  Specifically, he alleges 
that he sustained an injury during service and reports he had 
constant back pain since service.  Alternatively, the veteran 
contends that his congenital spondylolysis was aggravated by 
the inservice injury.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Concerning congenital disabilities, the law provides that 
congenital and developmental defects are not diseases or 
injuries within the meaning of applicable legislation. See 38 
C.F.R. §§ 3.303, 4.9, 4.127.  However, service connection may 
be warranted where a congenital or developmental defect is 
subject to a superimposed injury or disease during service. 
VAOPGCPREC 82-90 (July 18, 1990).

The evidence clearly reflects the veteran has diagnoses of 
degenerative disc disease, herniated discs and interbody 
fusion due to spondylolysis.  The service treatment records 
also clearly confirm the veteran sustained a lumbosacral 
strain in January 1962 and was placed on light duty for 24 
hours.  The remaining question, therefore, is whether there 
is medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

The Board notes there is extensive medical evidence which has 
been submitted in connection with this claim.  While the 
Board has carefully considered all of the evidence, it will 
not discuss in detail evidence which has been summarized in 
prior Board decisions.  Significantly, there are several 
medical opinions both in favor of a grant of service 
connection and several opinions against the claim.  All of 
the opinions of record appear to involve some review of the 
record and furthermore provide a detailed rationale for the 
opinions proffered.

Evidence against the claim includes a March 1966 VA 
examination that diagnosed spondylolysis, developmental, and 
further indicated there was no evidence of any residual 
problem from the lumbosacral sprain.  A September 1983 
private hospital record concluded that the veteran had 
degenerative disc disease at L3-4 and L4-5 superimposed on an 
L5 spondylolysis with an acute work-related injury in July 
1983.  Additionally, a November 2005 VHA opinion concluded 
that there was no evidence that spondylolysis of L5 was 
present in service and it was more likely that the current 
symptoms of low back pain were due to residuals of lumbar 
herniated discs the veteran developed in 1984 as a result of 
a workers compensation industrial injury.  A January 2002 VA 
examination concluded that while it was possible the veteran 
sustained an aggravation of the congenital condition due to a 
low back injury, based on the absence of evidence of 
continued treatment and absence of x-ray findings it was more 
likely the condition was a result of the extensive work 
related injury in 1983.    

However, the record also includes several medical opinions in 
support of the claim.  For example, an August 1998 letter 
from a private physician indicated that the veteran felt his 
back condition of spondylosis was aggravated while he was in 
the military and the physician opined that "this could very 
well have been true."  A November 1998 report of a private 
physician concluded the veteran's current back problems and 
lumbosacral pain were aggravated directly as a result of the 
injury the veteran sustained during service.  This physician 
also found the spondylolysis could be related to the 
inservice injury.  Similarly, a January 2001 letter from a 
private physician concluded that while the spondylolysis in 
all probability pre-existed service, the condition was 
worsened by the injury of deck mopping and twisting the low 
back which was interpreted as a low back strain.  

Most recently, the veteran submitted a March 2008 statement 
of a private physician in connection with his claim.  The 
private physician reviewed all of the medical evidence of 
record and noted the veteran sustained an injury to his lower 
back in 1962.  After review of the evidence the physician 
concluded the veteran sustained a significant injury to the 
lower back as a direct result of an accident that occurred in 
service in January 1962.  The physician indicated that 
despite having x-ray findings the veteran denied back 
discomfort and was in good physical condition.  In fact, the 
veteran had been in service over a year and denied back 
trouble.  The physician indicated that had the congenital 
abnormality been the cause the veteran would have complained 
of back pain prior to the January 1962 injury.  Prior history 
of trauma would have created an underlying arthropathy that 
would have been symptomatic during the first year of the 
military service given the physical nature of the veteran's 
work.  The physician opined that the veteran's back trouble 
began immediately following the injury in January 1962.  He 
described difficulty doing calisthenics and requested 
treatment which was denied.  The physician noted it was the 
veteran's contention that had x-ray studies been performed or 
had his complaints been taken more seriously, he would not 
have been placed at risk of further injury.  

The physician concluded that the January 1962 injury played a 
significant role in the development of the worsening back 
problems over the 20-30 year period.  The physician explained 
that the natural history of degenerative changes was a 
gradual deterioration following an insult.  The physician 
indicated that the time course of the veteran's developed 
herniated disc in 1984, some 20 years after the initial 
injury, was consistent with the natural progression of 
deterioration that occurred with osteoarthritis and traumatic 
arthritis.  The physician concluded it was his opinion that 
the injury in January 1962 on the underlying mild congenital 
abnormality was a major factor in the development of the 
lumbar arthropathy as well as the progression 20 years later 
to herniated discs with a need for surgery and ongoing 
medical treatment.  The physician continued to state that had 
the veteran not been mopping the deck, he would not have 
suffered the trauma to the back and the clinical outcome 
would have been different as individuals with minor 
congenital abnormalities can do well and live productive 
lives without pain or only minimal discomfort.  The physician 
opined that based on x-ray descriptions, there was no reason 
to suspect this would not have been the case for the veteran 
in the absence of a significant aggravating event.  
Therefore, in the absence of the injury in January 1962 it 
was likely the veteran's symptoms would have been minimal in 
accordance with the natural history of the condition of 
spondylolysis.  

Additionally, the veteran provided testimony at a November 
2008 Board hearing.  The veteran explained that he had 
constant back pain since 1962.  He testified that during 
service he performed duties of supply and storekeeper, such 
as mopping, that made his back condition worse.  He indicated 
he could not do calisthenics.  The veteran testified that he 
was seen in 1962 for aggravation of an already existing back 
condition.  He claimed that he asked for and was refused x-
rays at that time.  The veteran indicated that he was 
diagnosed with spondylolysis in April 1965 and was formally 
discharged from Reserve duty in 1966.  The veteran referred 
to prior private physician opinions discussed above which 
supported his claims.  The veteran argued that the January 
2002 VA examination did not discuss whether or not a back 
condition had been aggravated.  Similarly, the veteran 
claimed the 2005 examiner failed to ask any questions about 
the possibility the condition was aggravated and related the 
condition to procedures in 1983 and 1984.  The veteran 
explained he had a foot ball injury prior to service and was 
told at the time of the football injury that he had a 
congenital condition.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
Specifically, this case involves a complicated medical 
history which has resulted in several conflicting opinions 
concerning the etiology of multiple back diagnoses.  However, 
under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
the present case, the record has conflicting evidence 
concerning whether or not the veteran's congenital 
spondylolysis manifested during service, whether the January 
1962 injury was a result of the spondylolysis or whether the 
January 1962 strain could be considered a superimposed injury 
on a congenital condition.  Although there are several 
records relating the current disability to an unrelated work 
injury in 1983 or 1984, there are an equal number of opinions 
that suggest the current degenerative disc disease is a 
result of a superimposed injury on an underlying congenital 
condition or alternatively represent the natural progression 
of a traumatic injury.  The Board is of the opinion that the 
evidence is at an approximate balance.  Accordingly, service 
connection for degenerative disc disease of the lumbar spine 
is granted.


ORDER

Service connection for a degenerative disc disease of the 
lumbar spine is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


